This is an appeal by the state from an order of the circuit judge allowing the petitioner bail in a habeas corpus proceeding. The appeal is taken by the solicitor, in behalf of the state, under the provisions of section 6245 of the Code of 1907. The petitioner, Donie Royle, while confined in the county jail under an indictment charging her with murder in the first degree, brought habeas corpus to determine whether or not she was entitled to bail. We have examined the testimony, and are of the opinion that the court properly allowed the petitioner bail, and the order appealed from is in all things affirmed. Affirmed.